Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant claims are allowable over the prior art of record, because the prior art is silent to a non-aqueous electrolyte, comprising: (a) a lithium, (b) a non-aqueous organic solvent, and (c) at least one compound represented by formula 1; wherein the non- 5aqueous electrolyte further comprises at least one of the following components (d) and (e): (d) a nitrile compound including at least one of 1,3,6-hexane trinitrile, glycerol trinitrile, and 3-methoxypropionitrile, and (e) vinyl sulfate;  

    PNG
    media_image1.png
    166
    212
    media_image1.png
    Greyscale

, wherein R1 and R2 are the same or different, and are each independently selected from hydrogen, halogen, a halogen-substituted or unsubstituted C1-C6 alkyl group, a halogen-substituted or unsubstituted C2-C5 alkenyl group, or a halogen-substituted or 15unsubstituted C2-C5 alkynyl group.
	The prior art, such as Yamada et al. U.S. Pub. 2011/0311864 teaches a nonaqueous electrolyte including (a) a lithium (lithium salt such as LiPF6; [0073]) , (b) a non-aqueous organic solvent (ethylene carbonate; [0075]), wherein the non- 5aqueous electrolyte further comprises at least one of the following components (d) and (e): (d) a nitrile compound including at least one of 1,3,6-hexane trinitrile, glycerol trinitrile, and 3-methoxypropionitrile, and (e) vinyl sulfate (3-methoxypropionitrile; [0075]). However, the reference does not teach or suggest the compound of Formula 1 including aluminum and fluorine. Therefore, the instant claims are patentably distinct from the prior art of record.   
The prior art, such as Roy et al. U.S. Pat. 11367902 teaches a nonaqueous electrolyte including (a) a lithium (lithium salt such as LiPF6; col. 7, lines 1-15) , (b) a non-aqueous organic solvent (ethylene carbonate; col. 7, lines 40-50), wherein the non- 5aqueous electrolyte further comprises at least one of the following components (d) and 
a compound such as LiDFOB.  See column 7, lines 1-10. However, the reference does not teach or suggest the compound of Formula 1 including aluminum and fluorine. Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722